Citation Nr: 1435603	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-27 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for dizzy spells, to include loss of balance. 

2.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine disability. 

3.  Entitlement to an earlier effective date for award of service connection for general anxiety disorder with depression 

4.  Entitlement to an earlier effective date for award of service connection for laceration scar of the right forearm.

5.  Entitlement to an earlier effective date for award of service connection for shrapnel wound scar of the left thigh. 

6.  Entitlement to an earlier effective date for award of service connection for shrapnel wound scar of the right leg. 

7.  Entitlement to an earlier effective date for award of service connection for residuals of shrapnel wound to the right shoulder. 

8.  Entitlement to an earlier effective date for award of service connection for shrapnel wound to the left ankle. 

9.  Entitlement to an earlier effective date for award of service connection for shrapnel wound to the right chest with retained foreign body.

10.  Entitlement to an earlier effective date for award of service connection for shrapnel wound scar of the right ankle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1967 to November 1969. 

These matters come on appeal to the Board of Veteran's Appeals (Board) from rating decisions by the Department of Veterans Affairs, Regional Office located in Chicago, Illinois (RO), which in pertinent part, denied the benefits sought on appeal. 

It appears that the Veteran also filed a notice of agreement the assigned effective date for the award of a total disability rating due to individual unemployability (TDIU) in the RO's February 2005 rating decision; however, given the Veteran's current desire to withdraw all his pending appeals, it is apparent to the Board that he does not wish to pursue this claim at this time.  As such, it is not included with the matters on appeal. 

On his March 2013 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board from the RO via videoconference capabilities.  The Veteran was scheduled for a March 2014 videoconference Board hearing, but due to bad weather, the hearing was cancelled and he was rescheduled for May 2014.  In an April 2014 correspondence, the Veteran informed the RO that he no longer desired a Board hearing and asked that his claims proceed to the Board for adjudication.  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2013). 


FINDINGS OF FACT

1.  In a May 2014 written statement, the Veteran's representative expressed the Veteran's desire to withdraw from appellate review the pending claim for entitlement to service connection for dizzy spells, to include loss of balance. 

2.  In a May 2014 written statement, the Veteran's representative expressed the Veteran's desire to withdraw from appellate review the pending claim for entitlement to an initial evaluation in excess of 10 percent for lumbar spine disability. 

3.  In a May 2014 written statement, the Veteran's representative expressed the Veteran's desire to withdraw from appellate review the pending claim for entitlement to an earlier effective date for award of service connection for general anxiety disorder with depression 

4.  In a May 2014 written statement, the Veteran's representative expressed the Veteran's desire to withdraw from appellate review the pending claim for entitlement to an earlier effective date for award of service connection for laceration scar of the right forearm.

5.  In a May 2014 written statement, the Veteran's representative expressed the Veteran's desire to withdraw from appellate review the pending claim for entitlement to an earlier effective date for award of service connection for shrapnel wound scar of the left thigh. 

6.  In a May 2014 written statement, the Veteran's representative expressed the Veteran's desire to withdraw from appellate review the pending claim for entitlement to an earlier effective date for award of service connection for shrapnel wound scar of the right leg. 

7.  In a May 2014 written statement, the Veteran's representative expressed the Veteran's desire to withdraw from appellate review the pending claim for entitlement to an earlier effective date for award of service connection for residuals of shrapnel wound to the right shoulder. 

8.  In a May 2014 written statement, the Veteran's representative expressed the Veteran's desire to withdraw from appellate review the pending claim for entitlement to an earlier effective date for award of service connection for shrapnel wound to the left ankle. 

9.  In a May 2014 written statement, the Veteran's representative expressed the Veteran's desire to withdraw from appellate review the pending claim for entitlement to an earlier effective date for award of service connection for shrapnel wound to the right chest with retained foreign body.

10.  In a May 2014 written statement, the Veteran's representative expressed the Veteran's desire to withdraw from appellate review the pending claim for entitlement to an earlier effective date for award of service connection for shrapnel wound scar of the right ankle. 

CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to service connection for dizzy spells have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).

2.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to an increased initial evaluation for service-connected lumbar spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).

3.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to an earlier effective date for the award of service connection for general anxiety disorder with depression have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).

4.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to an earlier effective date for the award of service connection for laceration scar of the right forearm have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).

5.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to an earlier effective date for the award of service connection for shrapnel wound scar of the left thigh have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).
 
6.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to an earlier effective date for the award of service connection for shrapnel wound scar of the right leg have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).

7.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to an earlier effective date for the award of service connection for residuals of shrapnel wound to the right shoulder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).

8.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to an earlier effective date for the award of service connection for shrapnel wound to the left ankle have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).

9.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to an earlier effective date for the award of service connection for shrapnel wound to the right chest with retained foreign body have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).

10.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to an earlier effective date for the award of service connection for shrapnel wound scar of the right ankle have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id. 

The record reflects that the Veteran timely perfected appeals of a March rating decision that denied earlier effective dates for the award of service connection for general anxiety disorder with depression, laceration scar of the right forearm, shrapnel wound scar of the left thigh, shrapnel wound scar of the right leg, shrapnel wound to the right shoulder, shrapnel wound to the left ankle, shrapnel wound to the right chest with retained foreign body, and shrapnel wound scar of the right ankle, and he timely perfected an appeal of an August 2012 rating decision that denied an increased initial evaluation for lumbar spine disability and denied service connection for dizzy spells.  Thereafter, in a May 2014 written statement, the Veteran's Representative reported the Veteran's desire to withdraw these claims from appellate review.  The Board finds that this statement qualifies as a valid withdrawal of the issues.  See 38 C.F.R. § 20.204 (b).

 In view of the foregoing, the Board concludes that further actions with regard to the issue are not appropriate.  The Board does not have jurisdiction over the withdrawn claims.  As such, the issues are dismissed.


ORDER

Entitlement to service connection for dizzy spells, to include loss of balance is dismissed.  

Entitlement to an initial evaluation in excess of 10 percent for lumbar spine disability is dismissed.  

Entitlement to an earlier effective date for award of service connection for general anxiety disorder with depression is dismissed. 

Entitlement to an earlier effective date for award of service connection for laceration scar of the right forearm is dismissed. 

Entitlement to an earlier effective date for award of service connection for shrapnel wound scar of the left thigh is dismissed.  

Entitlement to an earlier effective date for award of service connection for shrapnel wound scar of the right leg is dismissed.  

Entitlement to an earlier effective date for award of service connection for residuals of shrapnel wound to the right shoulder is dismissed.  

Entitlement to an earlier effective date for award of service connection for shrapnel wound to the left ankle is dismissed. 

Entitlement to an earlier effective date for award of service connection for shrapnel wound to the right chest with retained foreign body is dismissed. 

Entitlement to an earlier effective date for award of service connection for is dismissed. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


